Title: To George Washington from James McHenry, 28 June 1799
From: McHenry, James
To: Washington, George



Dear Sir.
Philad[elphia] 28 June 1799

After every exertion Mr McAlpin has been able to make, and after having procured the gold thread and a man who pretended

to be fully competent to working it, he has been obliged to suspend the whole operation. The man was ignorant, and no person can be found more skilful. He has therefore prefered, rather than send you what I am sure you would not wear, sending the coat to England where it will be properly finished and expects to have it returned to him by one of the fall vessels. I thought it right to give you this hasty information, to prevent any disappointment which might have been felt had you depended upon receiving it, as I had given you reason to expect. Yours Affly

James McHenry


P.S. I recd yesterday your letter of the 22d Inst. Your observations respecting purchasing horses for the cavalry strike me favourable. If however I should say any thing more now I must give up to days mail.

